DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 11-15, 21, 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higashi et al. (Patent 10074667), hereinafter as Higashi, in view of Wu et al. (Patent 10050018), hereinafter as Wu.
Regarding claim 1, Higashi teaches a memory device comprising: 
a first semiconductor chip including a memory cell array disposed on a first substrate, and a first bonding metal on a first uppermost metal layer of the first semiconductor chip (Fig 1, chip 10a, a substrate is inherently present when the memory chip is manufactured; layer 38a topmost metal); 

wherein the first semiconductor chip and the second semiconductor chip are electrically connected to each other by the first bonding metal and the second bonding metal in a bonding area (Fig 1 and Fig 5), 
but not expressly a routing wire electrically connected to the peripheral circuit is disposed in at least one of the first uppermost metal layer or the second uppermost metal layer and is disposed in a non- bonding area in which the first semiconductor chip and the second semiconductor chip are not electrically connected to each other.
Wu teaches a routing wire electrically connected to the peripheral circuit is disposed in at least one of the first uppermost metal layer or the second uppermost metal layer and is disposed in a non- bonding area in which the first semiconductor chip and the second semiconductor chip are not electrically connected to each other (Fig 2-3, the top chip, left most metal is not in contact with bottom chip).
Since Wu and Higashi are both from the same field of semiconductor memory device, the purpose disclosed by Wu would have been recognized in the pertinent art of Higashi. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use the metal layers as in Wu into the device of Higashi for the purpose of providing connections between memory and control circuit. 
Regarding claim 2, Higashi teaches the routing wire is a signal line carrying a signal or is a power line supplying power (inherent for metal connection line of a microchip circuit).
claim 3, Wu teaches the second semiconductor chip comprises a first metal layer disposed on the second substrate, and a second metal layer disposed on the first metal layer, and the routing wire is disposed on the second uppermost metal layer in the non-bonding area and is electrically connected to the second metal layer (Fig 2-3).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 4, Wu teaches the first semiconductor chip comprises a first metal layer disposed on the first substrate, and a second metal layer disposed on the first metal layer, and the routing wire is disposed in the first uppermost metal layer and is electrically connected to the second metal layer in the non-bonding area (Fig 2-3).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 11, Wu teaches at least one of the first uppermost metal layer or the second uppermost metal layer comprises a dummy pattern in the non-bonding area (Fig 2-3).
The reason for combining the references used in rejection of claim 1 applies.

Regarding claim 12, Higashi teaches a memory device comprising: 
a memory cell region including word lines stacked on a first substrate, bit lines disposed on the word lines, a channel structure passing through the word lines and connected to the bit lines, and a common source line (Fig 1, memory 10a); 
a peripheral circuit region disposed on a second substrate and including a peripheral circuit operating a memory cell array included in the memory cell region (Fig 1, chip 100); 
a bonding metal electrically connecting an uppermost metal layer of the memory cell region and an uppermost metal layer of the peripheral circuit region to each other in a bonding area (Fig 1); and 

Wu teaches a routing wire electrically connected to the peripheral circuit in non-bonding areas in which the memory cell region and the peripheral circuit region are not electrically connected to each other (Fig 2-3),
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 13, Wu teaches the memory cell region further comprises a common source line contact plug electrically connected to the common source line, and the routing wire is disposed on the common source line contact plug in the uppermost metal layer of the memory cell region (Fig 2-3, routing circuit is on the uppermost metal of 100).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 14, Wu teaches the memory cell region further comprises a common source line contact plug electrically connected to the common source line, and the routing wire is disposed on the common source line contact plug in the uppermost metal layer of the peripheral circuit region (Fig 2-3, routing circuit is on the uppermost metal of 100).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 15, Higashi and Wu teach a memory device as in rejection of claim 12, except that the routing is located in the channel region. It would have been obvious to one having ordinary kill in the art at the time the invention was filed to arrange the routing circuit in the channel region, since it has been held that rearranging part of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. (1950)

claim 21, Higashi teaches a memory device comprising: a first semiconductor chip including a first bonding area and a first non-bonding area disposed around the first bonding area (Fig 1, 10a as first chip); and 
a second semiconductor chip including a second bonding area disposed in a position corresponding to a position of the first bonding area, and a second non-bonding area disposed in a position corresponding to a position of the first non-bonding area and disposed around the second bonding area (Fig 1, chip 100 as second chip, and shows bonding area to the left, and non-bonding area to the right side), 
wherein a metal contact disposed on an uppermost metal layer of the first bonding area and a metal contact disposed on an uppermost metal layer of the second bonding area are electrically connected to each other (Fig 1), 
the first bonding area surrounds at least a portion of the first non-bonding area, and the second bonding area surrounds at least a portion of the second non-bonding area (Fig 5)
Wu teaches a metal contact disposed in an uppermost metal layer of the first non-bonding area and a metal contact disposed on an uppermost metal layer of the second non-bonding area are not electrically connected to each other, the metal contact disposed in the uppermost metal layer of the second non-bonding area forms a routing wire (Fig 2-3).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 23, Wu teaches the routing wire forms a line pattern (Fig 2-3).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 24, Higashi teaches the first semiconductor chip further comprises a third bonding area and a third non-bonding area disposed around the third bonding area, the second semiconductor chip further comprises a fourth bonding area and a fourth non-bonding area disposed around the fourth bonding area, at least one of the first bonding area and the third bonding area is rd non-bonding area is right side nonbonding area of 200, 4th non-bonding area is right side nonbonding area of 100.).
Regarding claim 25, Higashi teaches the first non-bonding area and the third non-bonding area are not provided with a bonding area therebetween (Fig 5, treat part of 28a as 1st non-bonding area, and the remain of 28a as 3rd non-bonding area).
Regarding claim 26, Higashi teach the second non-bonding area and the fourth non-bonding area are not provided with a bonding area therebetween (argument used in rejection of claim 25 applies).


Claim 16, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higashi and Wu, in view of Stecher et al. (PGPUB 20050127534), hereinafter as Stecher.
Regarding claim 16, Higashi teaches a memory device as in rejection of claim 15, 
But not the routing wire forms a zigzag pattern,
Stecher teaches routing wire forms a zigzag pattern (Fig 3B).
Since Stecher and Higashi are both from the same field of semiconductor memory device, the purpose disclosed by Stecher would have been recognized in the pertinent art of Higashi. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use the metal layers as in Stecher into the device of Higashi for the purpose of providing signal routings. 
Regarding claim 22, Stecher teaches routing wire forms a zigzag pattern (Fig 3B).
The reason for combining the references used in rejection of claim 16 applies.

Claim 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higashi and Wu, in view of Jakushokas et al. (PGPUB 20140367757), hereinafter as Jakushokas.

Regarding claim 17, Higashi and Wu teach a memory device as in rejection of claim 12,
But not expressly top metal for power supply,
Jakushokas teaches wherein the routing wire is a line supplying a ground voltage or a power supply voltage to the peripheral circuit (Fig 3, 242).
Since Jakushokas and Higashi are both from the same field of semiconductor memory device, the purpose disclosed by Jakushokas would have been recognized in the pertinent art of Higashi. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use the metal layers as in Jakushokas into the device of Higashi for the purpose of providing power to the circuit. 
Regarding claim 18, Jakushokas teaches the routing wire comprises a first routing wire included in the memory cell region and a second routing wire included in the peripheral circuit region, and the first routing wire and the second routing wire have different patterns (Fig 2, 242 and 245 has different dimensions).
The reason for combining the references used in rejection of claim 17 applies.
Regarding claim 19, Jakushokas teaches the routing wire comprises a first routing wire included in the memory cell region and a second routing wire included in the peripheral circuit region, and the first routing wire and the second routing wire have the same pattern (Fig 2, element 282 and 285 has a same dimension).
The reason for combining the references used in rejection of claim 17 applies.
Regarding claim 20, Higashi and Wu teach a memory device as in rejection of claim 12, 

except that the routing is located between signal lines. It would have been obvious to one having ordinary kill in the art at the time the invention was filed to arrange the routing circuit between the signal lines, since it has been held that rearranging part of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. (1950)
The reason for combining the references used in rejection of claim 17 applies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/               Primary Examiner, Art Unit 2827